UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-1812



DOROTHY P. LITZENBERG,

                                           Plaintiff - Appellant,

         versus


JOHN H. LITZENBERG,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-1731-JFM)


Submitted:   September 11, 1997      Decided:    September 19, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dorothy P. Litzenberg, Appellant Pro Se.        John H. Litzenberg,
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing her

civil action as frivolous. Appellant asserts that two cases, re-

manded in 1986 by the Maryland Court of Appeals, were improperly

transferred from Cecil County, Maryland, to Harford County, Mary-

land, that opposing counsel in the cases had financial ties to the
presiding circuit court judge, and that the circuit court judge

failed to recuse himself from the case. These issues were previ-

ously disposed of by this Court in Litzenberg v. Litzenberg, No.
97-1472 (4th Cir. June 17, 1997) (unpublished). Thus, this appeal

is barred by res judicata. Accordingly, we affirm. Litzenberg v.
Litzenberg, No. CA-97-1731-JFM (D. Md. May 29, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2